     Case 5:17-cv-02514-JGB-SHK Document 188 Filed 09/24/19 Page 1 of 1 Page ID #:1975

      AO 436
    (Rev. 04/13)                        ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS
Read Instructions.                                      AUDIO RECORDING ORDER
1. NAME                                                                                2. PHONE NUMBER                      3. EMAIL ADDRESS
Lydia A. Wright                                                                        (504) 799-2845                       lwright@burnscharest.com
4. MAILING ADDRESS                                                                     5. CITY                              6. STATE            7. ZIP CODE
Burns Charest LLP, 365 Canal Street, Suite 1170                                        New Orleans                          LA                  70130
8. CASE NUMBER                             9. CASE NAME                                                    DATES OF PROCEEDINGS
5:17-cv-02514-JGB-SHKx                     Novoa v. The GEO Group                      10. FROM 9/4/2019               11. TO 9/4/2019
12. PRESIDING JUDGE                                                                                       LOCATION OF PROCEEDINGS
Magistrate Judge Shashi H. Kewalramani                                                 13. CITY Riverside              14. STATE CA

                                                                           15. ORDER FOR
G     APPEAL                               G   CRIMINAL                            G   CRIMINAL JUSTICE ACT                  G   BANKRUPTCY
G     NON-APPEAL                           G   CIVIL                               G   IN FORMA PAUPERIS                     G   OTHER (Specify)

              16. AUDIO RECORDING REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which duplicate recordings are requested.)
                PORTION (S)                                  DATE(S)                               PORTION(S)                             DATE(S)
G     VOIR DIRE                                                                        G   TESTIMONY (Specify Witness)
G     OPENING STATEMENT (Plaintiff)
G     OPENING STATEMENT (Defendant)
G     CLOSING ARGUMENT (Plaintiff)                                                     G   PRE-TRIAL PROCEEDING (Specify)
G     CLOSING ARGUMENT (Defendant)
G     OPINION OF COURT
G     JURY INSTRUCTIONS                                                                G   OTHER (Specify)
G     SENTENCING                                                                       Discovery Dispute                    September 4, 2019
G     BAIL HEARING

                                                                              17. ORDER
                                                                                      NO. OF COPIES REQUESTED                              COSTS
G     DUPLICATE TAPE(S) FOR PLAYBACK ON A STANDARD
      CASSETTE RECORDER
G     RECORDABLE COMPACT DISC - CD                                                                      1                                  31.00
G     ELECTRONIC FILE (via email, digital download, or other Judicial Conference
      Approved Media)

                                                                                                       ESTIMATE TOTAL                      31.00

             CERTIFICATION (18. & 19.) By signing below, I certify that I will pay all charges (deposit plus additional) upon completion of the order.
18. SIGNATURE                                                                                                               19. DATE
 /s/ Lydia A. Wright                                                                                                        9/24/2019

PROCESSED BY                                                                                                                PHONE NUMBER


                                                     DATE                BY
ORDER RECEIVED                                                                                    DEPOSIT PAID


DEPOSIT PAID                                                                                     TOTAL CHARGES
                                                                                                                                           31.00

TAPE / CD DUPLICATED (if applicable)                                                              LESS DEPOSIT
                                                                                                                                           31.00

ORDERING PARTY NOTIFIED
                                                                                                 TOTAL REFUNDED
TO PICK UP TAPE/CD (if applicable)


PARTY RECEIVED AUDIO RECORDING                                                                     TOTAL DUE
                                                                                                                                           31.00

                                      DISTRIBUTION:                COURT COPY              ORDER RECEIPT         ORDER COPY
